FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS ALBERTO GUILLEN-COREA,                      No. 13-73531

               Petitioner,                       Agency No. A098-992-660

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Luis Alberto Guillen-Corea, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of his request for a continuance, and denying a

motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a continuance and the denial of a motion to

remand. Malilia v. Holder, 632 F.3d 598, 602 (9th Cir. 2011); Romero-Ruiz v.

Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      The agency did not abuse its discretion in denying Guillen-Corea’s request

for a fifth continuance where there was no pending I-130 visa petition at the time

of the continuance request and Guillen-Corea’s first I-130 had been denied. See

Matter of Hashmi, 24 I. & N. Dec. 785, 790-92 (BIA 2009) (listing factors to

consider when determining if a continuance is warranted when an I-130 petition is

pending, including the viability of the petition and previous denials (emphasis

added)); cf. Malilia, 632 F.3d at 606-07 (applying Hashmi factors).

      The BIA did not abuse its discretion in denying the motion to remand where
Guillen-Corea provided no supporting evidence to prove the viability of his second

I-130 petition. See 8 C.F.R. § 1003.2(c)(1).

      We lack jurisdiction to consider Guillen-Corea’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     13-73531